UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-01682) Exact name of registrant as specified in charter:	Putnam Voyager Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	August 1, 2011 — January 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Voyager Fund Semiannual report 1 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Message from the Trustees Dear Fellow Shareholder: Markets in early 2012 have signaled a more consistently positive direction, supported by strengthening fundamentals. In the United States, where corporate earnings have been strong for more than a year, the employment picture has also brightened in recent months. The Federal Reserve has pledged to leave rates at historic lows at least through the end of 2014, and the beleaguered U.S. housing market has finally shown signs of recovery. The European debt situation and likely recession in that region continue to weigh heavily on markets, of course, alongside high unemployment here at home. However, we are encouraged by the change in investor sentiment. We believe there are numerous investment opportunities resulting from the many market dislocations in recent years. Putnam’s rigorous bottom-up, fundamental investment approach is well suited to this environment, and the Putnam team is committed to uncovering returns for our shareholders, while seeking to guard against downside risk. Please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Russell 1000 Growth Index, was introduced on 12/31/78, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager Nick, the fund underperformed its benchmark during the six-month period. What were the reasons behind it? A critical component of the fund’s strategy is to seek higher forward growth rates for earnings and cash flow than those of the Russell 1000 Growth Index, but to do so without paying up for that growth. At the start of 2011, I believed the most attractive combination of growth and valuation could be found in more cyclical stocks and in stocks outside of the mega-cap universe. Throughout 2011, stocks with these characteristics performed poorly on a broad basis, and this was the primary driver of the fund’s disappointing returns. Although year-end equity market returns were roughly flat, we witnessed some dramatic relative performance moves, due to several macroeconomic issues. These included concerns related to the sustainability of global growth and escalating fears of a European bank and sovereign meltdown. In the United States, contentious deficit reduction efforts led to declining confidence in leadership and a lack of long-term solutions. Finally, a thirst for yield enabled high-dividend-yield and defensive stocks to draw substantial capital. Portfolio holdings underperformed despite many positive factors — both macroeconomic and stock-specific — including strong corporate earnings, a rebound in U.S. economic growth, and compelling valuations. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. 5 Which stocks stand out as being a drag on performance? Among the most noteworthy of these lagging stocks were the fund’s overweight in First Solar , a U.S. maker of photovoltaic solar modules, and out-of-benchmark positions in U.K. mining company Vedanta Resources and U.S. technology giant Hewlett-Packard . Have you altered your strategy in view of the fund’s recent underperformance? In 2011, for the second straight year, a focus on cheaper stocks in the growth universe was detrimental to performance. Historically, such weak periods for valuation have been followed by multi-year stretches of outperformance from the cheapest growth stocks. For example, the last time the most attractively priced stocks in the Russell 1000 Growth Index underperformed by such a significant margin was 1998–1999. This “tech bubble” period was followed by seven consecutive years of outperformance by the cheapest stocks. A sharp downturn also occurred in 1991, and was followed by five consecutive years of outperformance. Also, in last year’s intensely macro-driven market, large-cap equity return correlations reached an all-time high. If macroeconomic worries, primarily over the situation in Europe, recede at all, the market should begin to favor stocks that hurt fund performance in 2011. Finally, the defensive stocks that dominated performance in 2011 have become relatively expensive, in my view. In 2011, investors preferred the more conservative sectors of the S&P 500 Index, making these stocks very expensive relative to many of the cyclical sectors currently favored by Putnam Voyager Fund. Dividend-yielding stocks, in particular, are seeing price-to-earnings [P/E] ratios at historic highs. We believe the risk/reward profile for these stocks is considerably less attractive, while many other areas of the market may be poised for outperformance. My investment philosophy and approach have served me well throughout my career in managing diversified funds, and I believe, despite the recent challenges, that Putnam Voyager Fund’s positioning is appropriate and compelling. I remain objective, disciplined, Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 and open-minded, while maintaining my focus on companies that offer superior earnings and cash-flow growth potential combined with compelling valuations. Which stock holdings aided performance during the year? U.S. consumer electronics giant Apple , the fund’s largest holding, was also its top relative performer during the period. Our overweight position in the stock helped performance, as Apple consistently beat sales and earnings estimates, enjoyed a loyal customer base, and had a strong balance sheet, with no debt and abundant free cash. Other top performers included Cisco Systems , a U.S. maker of networking solutions, and Irish biotechnology company Elan , which was sold before the end of the period. How did you employ derivatives during the period? Derivatives generally represent a small amount of the fund’s assets and are primarily used to help improve a risk-reward relationship versus owning the underlying security. They are also a means to help manage overall risk in the portfolio. For example, we used derivatives to hedge currency exposure during the period. What is your outlook for the coming year? Today, Putnam Voyager Fund’s portfolio offers higher projected growth rates and substantially lower valuations than those of the Russell 1000 Growth Index. In fact, the fund’s portfolio had strong growth and valuation metrics entering 2011, and after last year’s underperformance, we believe these metrics have become even more attractive going into 2012. Many stocks in the portfolio have performed poorly despite the fact that This table shows the fund’s top 10 equity holdings by percentage of the fund’s net assets as of 1/31/12. Short-term holdings are excluded. Holdings will vary over time. 7 earnings expectations have not changed — or in some cases, improved. Many are high-quality companies in my estimation, based on free-cash generation, returns on investment, and growth over cycles. However, these positive attributes have not been recognized, due to macroeconomic worries and investors’ single-minded focus on dividend yield. Because these stocks sold off dramatically while earnings estimates remained stable, I believe there is substantial catch-up potential if earnings estimates prove accurate. In my view, earnings expectations for many portfolio holdings should be met if 2012 brings modest growth for the U.S. economy, a soft landing for China, and something other than a financial system meltdown in Europe. Thanks, Nick, for your time and insights. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Nick C. Thakore is Co-Head of U.S. Equities at Putnam. He has an M.B.A. from the Wharton School of the University of Pennsylvania and a B.B.A. from the University of Michigan. Nick joined Putnam in 2008 and has been in the investment industry since 1993. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 8 IN THE NEWS The U.S. unemployment rate fell to 8.3% in January, with the nation’s employers adding 243,000 jobs, according to the Labor Department . This was the fastest pace of job growth since April 2011 and was the fifth straight month of unemployment rate declines. The nation’s jobless rate is still above the 5.2%-to-6% range that Federal Reserve (Fed) officials say is consistent with maximum employment. According to the Labor Department, 12.8 million Americans remain unemployed. In testimony before the Senate Budget Committee in early February, Fed Chairman Ben S. Bernanke said that the U.S. job market is far from “operating normally.” The Fed chairman reiterated that the Fed’s benchmark interest rate will remain near zero at least through late 2014, and again called on U.S. lawmakers to reduce the federal deficit. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (4/1/69) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (3/31/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 10.47% 10.31% 9.49% 9.49% 9.64% 9.64% 9.78% 9.69% 10.19% 10.59% 10 years 30.19 22.69 20.70 20.70 20.76 20.76 23.88 19.55 27.04 33.47 Annual average 2.67 2.07 1.90 1.90 1.90 1.90 2.16 1.80 2.42 2.93 5 years 17.16 10.40 12.78 10.78 12.86 12.86 14.26 10.25 15.71 18.61 Annual average 3.22 2.00 2.43 2.07 2.45 2.45 2.70 1.97 2.96 3.47 3 years 89.51 78.59 85.13 82.13 85.24 85.24 86.55 80.03 88.00 90.78 Annual average 23.75 21.33 22.79 22.12 22.81 22.81 23.10 21.65 23.42 24.03 1 year –10.73 –15.85 –11.38 –15.81 –11.39 –12.28 –11.16 –14.29 –10.95 –10.51 6 months –4.78 –10.25 –5.13 –9.88 –5.11 –6.05 –4.99 –8.31 –4.91 –4.67 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 1/31/12 Lipper Large-Cap Growth Funds Russell 1000 Growth Index category average* Annual average (life of fund) —† 9.17% 10 years 39.38% 32.31 Annual average 3.38 2.76 5 years 16.89 9.43 Annual average 3.17 1.74 3 years 82.98 71.29 Annual average 22.31 19.54 1 year 6.07 2.49 6 months 2.84 –0.36 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 1/31/12, there were 784, 761, 665, 576, 364, and 8 funds, respectively, in this Lipper category. † The fund’s benchmark, the Russell 1000 Growth Index, was introduced on 12/31/78, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 1/31/12 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/11 $22.80 $24.19 $19.29 $21.15 $21.03 $21.79 $22.40 $23.77 1/31/12 21.71 23.03 18.30 20.07 19.98 20.70 21.30 22.66 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. 11 Fund performance as of most recent calendar quarter Total return for periods ended 12/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (4/1/69) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (3/31/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 10.21% 10.06% 9.24% 9.24% 9.38% 9.38% 9.53% 9.44% 9.93% 10.33% 10 years 15.04 8.40 6.68 6.68 6.64 6.64 9.42 5.58 12.25 17.91 Annual average 1.41 0.81 0.65 0.65 0.64 0.64 0.90 0.54 1.16 1.66 5 years 7.93 1.71 3.93 1.93 3.89 3.89 5.22 1.56 6.61 9.27 Annual average 1.54 0.34 0.77 0.38 0.77 0.77 1.02 0.31 1.29 1.79 3 years 62.65 53.32 59.04 56.04 58.97 58.97 60.31 54.68 61.47 63.87 Annual average 17.60 15.31 16.73 15.99 16.71 16.71 17.04 15.65 17.32 17.90 1 year –17.76 –22.50 –18.36 –22.44 –18.42 –19.23 –18.19 –21.06 –17.96 –17.58 6 months –16.91 –21.69 –17.25 –21.39 –17.26 –18.08 –17.13 –20.04 –17.04 –16.84 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 7/31/11 1.17% 1.92% 1.92% 1.67% 1.42% 0.92% Annualized expense ratio for the six-month period ended 1/31/12* 1.09% 1.84% 1.84% 1.59% 1.34% 0.84% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes a decrease of 0.13% from annualizing the performance fee adjustment for the six months ended 1/31/12. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from August 1, 2011, to January 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.35 $9.01 $9.01 $7.79 $6.57 $4.12 Ending value (after expenses) $952.20 $948.70 $948.90 $950.10 $950.90 $953.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended January 31, 2012, use the following calculation method. To find the value of your investment on August 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.53 $9.32 $9.32 $8.06 $6.80 $4.27 Ending value (after expenses) $1,019.66 $1,015.89 $1,015.89 $1,017.14 $1,018.40 $1,020.91 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 1000 Growth Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their growth orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2012, Putnam employees had approximately $325,000,000 and the Trustees had approximately $75,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscalyear. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The fund’s portfolio 1/31/12 (Unaudited) COMMON STOCKS (90.9%)* Shares Value Aerospace and defense (5.1%) Embraer SA ADR (Brazil) 786,848 $21,575,372 Goodrich Corp. 324,700 40,506,325 Honeywell International, Inc. 766,800 44,505,072 Northrop Grumman Corp. 68,400 3,970,620 Precision Castparts Corp. S 194,500 31,835,760 United Technologies Corp. 781,600 61,238,360 Auto components (0.7%) Johnson Controls, Inc. S 939,149 29,836,764 Automobiles (1.8%) Brilliance China Automotive Holdings, Inc. (China) † 3,364,000 3,595,936 Fiat SpA (Italy) S 2,980,235 17,916,912 Ford Motor Co. † 838,500 10,414,170 Nissan Motor Co., Ltd. (Japan) 1,653,800 15,600,659 Porsche Automobil Holding SE (Preference) (Germany) 387,513 23,773,295 Beverages (0.3%) Coca-Cola Enterprises, Inc. 524,100 14,040,639 Biotechnology (1.7%) Celgene Corp. † 265,600 19,309,120 Cubist Pharmaceuticals, Inc. † S 278,400 11,364,288 Dendreon Corp. † S 1,066,800 14,487,144 Human Genome Sciences, Inc. † S 1,832,800 18,034,752 United Therapeutics Corp. † S 79,700 3,919,646 Building products (0.9%) Fortune Brands Home & Security, Inc. † 653,448 12,134,529 Owens Corning, Inc. † 717,500 24,215,625 Capital markets (2.6%) Blackstone Group LP (The) 1,089,663 17,227,572 Charles Schwab Corp. (The) 2,143,400 24,970,610 Goldman Sachs Group, Inc. (The) 176,705 19,697,306 KKR & Co. LP 939,759 13,137,831 State Street Corp. 702,703 27,531,904 Chemicals (2.3%) Celanese Corp. Ser. A 315,900 15,387,489 Dow Chemical Co. (The) S 791,759 26,531,844 LyondellBasell Industries NV Class A (Netherlands) 751,600 32,393,960 Monsanto Co. S 144,800 11,880,840 Potash Corp. of Saskatchewan, Inc. (Canada) 155,100 7,249,374 Commercial banks (1.1%) China Construction Bank Corp. (China) 5,970,000 4,780,434 Industrial and Commercial Bank of China, Ltd. (China) 7,718,000 5,403,884 Wells Fargo & Co. 1,111,800 32,475,678 17 COMMON STOCKS (90.9%)* cont. Shares Value Communications equipment (4.6%) Cisco Systems, Inc. 1,751,147 $34,375,016 InterDigital, Inc. S 136,700 5,101,644 Juniper Networks, Inc. † 254,000 5,316,220 Polycom, Inc. † 994,500 19,840,275 Qualcomm, Inc. 1,962,209 115,417,133 Telefonaktiebolaget LM Ericsson ADR (Sweden) 446,500 4,139,055 Computers and peripherals (11.7%) Apple, Inc. † 801,000 365,640,480 EMC Corp. † S 1,547,100 39,853,296 Hewlett-Packard Co. 842,200 23,564,756 NetApp, Inc. † 116,300 4,389,162 SanDisk Corp. † 538,400 24,701,792 Western Digital Corp. † 207,586 7,545,751 Construction and engineering (0.1%) Fluor Corp. 78,300 4,403,592 Construction materials (0.3%) BBMG Corp. (China) 8,572,000 6,532,374 China Shanshui Cement Group, Ltd. (China) 7,308,000 5,371,243 Consumer finance (0.5%) Capital One Financial Corp. S 402,200 18,400,650 Diversified financial services (1.4%) Bank of America Corp. 655,200 4,671,576 Citigroup, Inc. 1,098,000 33,730,560 JPMorgan Chase & Co. 482,300 17,989,790 Diversified telecommunication services (0.7%) CenturyLink, Inc. 377,800 13,989,934 Verizon Communications, Inc. 329,400 12,405,204 Electrical equipment (0.2%) GrafTech International, Ltd. † S 534,400 8,774,848 Electronic equipment, instruments, and components (1.4%) Corning, Inc. 967,300 12,449,151 Hollysys Automation Technologies, Ltd. (China) † S 562,940 5,466,147 KEMET Corp. † 1,052,744 9,674,717 TE Connectivity, Ltd. (Switzerland) 821,000 27,996,100 Energy equipment and services (5.3%) Baker Hughes, Inc. 1,033,500 50,775,855 Cameron International Corp. † 997,900 53,088,280 Halliburton Co. 1,414,510 52,025,678 National Oilwell Varco, Inc. S 346,000 25,597,080 Schlumberger, Ltd. 431,093 32,405,261 18 COMMON STOCKS (90.9%)* cont. Shares Value Food products (0.8%) Mead Johnson Nutrition Co. Class A 147,513 $10,929,238 Sara Lee Corp. 451,200 8,640,480 Zhongpin, Inc. (China) † 1,077,894 12,244,876 Health-care equipment and supplies (1.8%) Baxter International, Inc. 255,300 14,164,044 China Medical Technologies, Inc. ADR (China) † S 932,200 2,395,754 Covidien PLC (Ireland) 598,000 30,797,000 Intuitive Surgical, Inc. † 17,600 8,094,416 Stryker Corp. 278,600 15,442,798 Health-care providers and services (2.1%) Aetna, Inc. 596,800 26,080,160 CIGNA Corp. 209,000 9,369,470 Express Scripts, Inc. † S 917,809 46,955,108 Hotels, restaurants, and leisure (2.2%) Carnival Corp. 594,336 17,948,947 Home Inns & Hotels Management, Inc. ADR (China) † S 227,600 6,711,924 Las Vegas Sands Corp. † 356,400 17,502,804 Marriott Vacations Worldwide Corp. † 355,440 7,375,380 Sands China, Ltd. (Hong Kong) † 4,364,800 14,773,897 Starbucks Corp. 489,000 23,437,770 Household durables (0.6%) NVR, Inc. † 4,300 2,980,975 Skyworth Digital Holdings, Ltd. (China) 18,093,815 7,769,191 SodaStream International, Ltd. (Israel) † S 357,562 13,655,293 Independent power producers and energy traders (0.2%) AES Corp. (The) † 419,100 5,347,716 China Power New Energy Development Co., Ltd. (China) † 26,872,000 1,264,720 China WindPower Group, Ltd. (China) † 35,310,000 1,434,200 Industrial conglomerates (1.6%) General Electric Co. 1,303,500 24,388,485 Tyco International, Ltd. 758,200 38,630,290 Insurance (3.2%) Aflac, Inc. 491,746 23,716,910 Assured Guaranty, Ltd. (Bermuda) 4,056,573 62,917,447 Hartford Financial Services Group, Inc. (The) 798,576 13,991,052 MetLife, Inc. 231,600 8,182,428 Ping An Insurance (Group) Co. of China, Ltd. (China) 2,254,500 17,849,251 Internet and catalog retail (1.1%) Amazon.com, Inc. † S 31,900 6,202,636 Groupon, Inc. † 200,300 4,084,117 Priceline.com, Inc. † S 65,197 34,520,508 19 COMMON STOCKS (90.9%)* cont. Shares Value Internet software and services (3.5%) Baidu, Inc. ADR (China) † 484,200 $61,745,184 eBay, Inc. † 378,400 11,957,440 Google, Inc. Class A † 97,194 56,383,211 Tencent Holdings, Ltd. (China) 356,000 8,708,006 IT Services (1.6%) Accenture PLC Class A 268,200 15,378,588 Unisys Corp. † 2,024,216 42,447,810 Visa, Inc. Class A 79,607 8,011,648 Leisure equipment and products (0.3%) Brunswick Corp. S 183,700 3,920,158 Hasbro, Inc. S 224,900 7,851,259 Life sciences tools and services (1.1%) Sequenom, Inc. † S 1,473,499 6,350,781 Thermo Fisher Scientific, Inc. † 716,700 37,913,430 Machinery (2.9%) China National Materials Co., Ltd. (China) 15,342,000 6,409,562 Cummins, Inc. S 141,800 14,747,200 Eaton Corp. 565,300 27,716,659 Parker Hannifin Corp. 158,900 12,820,052 Stanley Black & Decker, Inc. 321,347 22,552,132 Timken Co. 624,480 30,493,358 Media (3.0%) Comcast Corp. Class A 1,803,235 47,948,019 DIRECTV Class A † 435,269 19,591,458 Liberty Media Corp. — Liberty Capital Class A † 80,885 6,665,733 News Corp. Class A 948,900 17,867,787 Sirius XM Radio, Inc. † S 3,973,900 8,305,451 Walt Disney Co. (The) 480,500 18,691,450 Metals and mining (3.4%) Cliffs Natural Resources, Inc. S 253,044 18,282,429 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 797,014 36,830,017 Goldcorp, Inc. (Canada) 260,300 12,595,917 Newcrest Mining, Ltd. (Australia) 295,560 10,580,705 Rio Tinto PLC (United Kingdom) 567,883 34,284,424 Teck Resources, Ltd. Class B (Canada) 162,400 6,886,654 Vedanta Resources PLC (United Kingdom) S 337,981 6,394,881 Xstrata PLC (United Kingdom) 545,755 9,259,738 Multiline retail (0.4%) Target Corp. 320,400 16,279,524 Office electronics (0.3%) Xerox Corp. 1,344,570 10,420,418 20 COMMON STOCKS (90.9%)* cont. Shares Value Oil, gas, and consumable fuels (4.2%) Alpha Natural Resources, Inc. † 201,357 $4,051,303 Apache Corp. 427,720 42,292,954 BG Group PLC (United Kingdom) 459,957 10,342,609 Cabot Oil & Gas Corp. Class A S 172,400 5,499,560 Hess Corp. 676,500 38,086,950 Marathon Oil Corp. 819,221 25,715,347 Noble Energy, Inc. 122,500 12,332,075 Petroleo Brasileiro SA ADR (Brazil) 534,800 16,338,140 Southwestern Energy Co. † 377,800 11,764,692 Personal products (0.3%) Avon Products, Inc. 624,700 11,100,919 Pharmaceuticals (1.3%) Auxilium Pharmaceuticals, Inc. † 400,400 7,955,948 Jazz Pharmaceuticals PLC (Ireland) † 214,200 9,960,300 Merck & Co., Inc. 141,000 5,394,660 Pfizer, Inc. 324,032 6,934,285 Sanofi (France) 9,035 669,702 Sanofi CVR (France) † 2,181,700 2,770,759 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 444,000 20,037,720 Real estate investment trusts (REITs) (0.2%) American Tower REIT, Inc. Class A R 120,100 7,627,551 Real estate management and development (1.1%) BR Malls Participacoes SA (Brazil) 1,082,192 11,811,700 CBRE Group, Inc. † 1,759,200 33,952,560 Road and rail (0.7%) Hertz Global Holdings, Inc. † 1,755,656 23,876,922 Localiza Rent a Car SA (Brazil) 258,200 4,239,788 Semiconductors and semiconductor equipment (2.4%) Advanced Micro Devices, Inc. † S 6,526,214 43,790,896 Broadcom Corp. Class A † 115,800 3,976,572 First Solar, Inc. † S 239,570 10,129,020 Skyworks Solutions, Inc. † 555,300 11,983,374 Texas Instruments, Inc. 868,800 28,131,744 Software (4.6%) Adobe Systems, Inc. † 342,700 10,606,565 Longtop Financial Technologies Ltd. ADR (Hong Kong) † F 478,830 — Microsoft Corp. 1,463,400 43,214,202 Oracle Corp. 3,062,289 86,356,550 Perfect World Co., Ltd. ADR (China) † 603,227 6,466,593 Salesforce.com, Inc. † S 175,750 20,527,600 VMware, Inc. Class A † 168,900 15,415,503 21 COMMON STOCKS (90.9%)* cont. Shares Value Specialty retail (2.7%) Bed Bath & Beyond, Inc. † S 263,700 $16,006,590 Best Buy Co., Inc. S 1,384,100 33,149,195 Cia Hering (Brazil) 864,900 20,790,863 Express, Inc. † 368,484 7,973,994 Lowe’s Cos., Inc. 766,700 20,570,561 Staples, Inc. S 603,700 8,832,131 Textiles, apparel, and luxury goods (0.2%) Hanesbrands, Inc. † 332,700 8,184,420 Tobacco (0.4%) Philip Morris International, Inc. 218,469 16,334,927 Total common stocks (cost $3,716,836,081) WARRANTS (2.9%)* † Expiration Strike date price Warrants Value Bank of America Corp. W 10/28/18 $30.79 19,401,439 $12,804,950 Citigroup, Inc. 1/4/19 106.10 38,441,283 13,262,243 Ford Motor Co. 1/1/13 9.20 4,142,369 14,953,952 General Motors Co. 7/10/16 10.00 532,390 8,055,061 Hartford Financial Services Group, Inc. (The) W 6/26/19 9.70 955,528 9,947,046 JPMorgan Chase & Co. W 10/28/18 42.42 2,526,332 25,515,953 Wells Fargo & Co. W 10/28/18 34.01 3,694,600 32,512,480 Total warrants (cost $161,631,829) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.1%)* strike price amount Value Amazon.com, Inc. (Call) May-12/$225.00 108,278 $649,560 Amazon.com, Inc. (Call) May-12/225.00 311,712 268,072 Amazon.com, Inc. (Call) Feb-12/200.00 116,269 1,010,773 Apple, Inc. (Call) July-12/495.00 164,596 2,863,919 Apple, Inc. (Call) July-12/440.00 83,978 261,004 Apple, Inc. (Call) Feb-12/440.00 319,533 5,849,272 Best Buy Co., Inc. (Call) June-12/20.00 839,430 3,896,525 Best Buy Co., Inc. (Call) Mar-12/27.50 5,983,749 876,559 Best Buy Co., Inc. (Call) Mar-12/27.00 1,647,333 359,794 Best Buy Co., Inc. (Call) Mar-12/30.00 1,766,704 49,167 Financial Select Sector SPDR Fund (Put) Mar-12/13.00 3,578,104 657,119 First Solar, Inc. (Call) Mar-12/75.00 379,148 17,137 First Solar, Inc. (Call) Mar-12/70.00 430,796 15,121 First Solar, Inc. (Call) Mar-12/85.00 600,438 10,460 First Solar, Inc. (Call) Mar-12/90.00 882,629 10,246 Goodrich Corp. (Put) Feb-12/120.00 324,678 63,457 Hartford Financial Services Group, Inc. (The) (Call) June-12/14.00 653,113 2,651,639 Hess Corp. (Call) May-12/63.00 190,490 281,561 Hess Corp. (Call) May-12/58.00 457,178 169,156 22 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.1%)* cont. strike price amount Value Hess Corp. (Call) Apr-12/$63.00 281,821 $295,193 Hess Corp. (Call) Apr-12/58.00 354,707 180,901 Hewlett-Packard Co. (Call) May-12/30.00 2,030,038 1,956,469 iShares FTSE China 25 Index Fund (Call) Feb-12/41.00 10,628,596 1,712,267 JPMorgan Chase & Co. (Call) June-12/41.00 717,716 780,875 JPMorgan Chase & Co. (Call) June-12/37.00 1,210,319 387,302 Oracle Corp. (Call) Mar-12/34.00 2,715,216 52,594 Powershares QQQ (Put) Mar-12/57.00 3,069,804 1,166,526 Powershares QQQ (Put) Feb-12/57.00 8,081,336 1,266,345 Skyworks Solutions Inc. (Call) Jan-13/30.00 1,028,632 1,468,737 SPDR Dow Jones Industrial Average ETF Trust (Call) Mar-12/133.00 2,236,715 631,648 SPDR S&P rust (Call) Feb-12/136.00 4,032,154 845,047 SPDR S&P rust (Call) Feb-12/136.00 9,618,552 677,387 SPDR S&P rust (Call) Feb-12/135.00 3,665,557 517,767 SPDR S&P rust (Put) Apr-20/125.00 484,217 316,439 SPDR S&P rust (Put) Apr-20/120.00 563,849 248,939 SPDR S&P rust (Put) Mar-12/115.00 4,729,867 2,148,731 SPDR S&P rust (Put) Mar-12/125.00 381,065 265,957 SPDR S&P rust (Put) Mar-12/120.00 563,767 196,782 SPDR S&P rust (Put) Feb-12/128.00 3,292,043 2,727,556 SPDR S&P rust (Put) Feb-12/123.00 1,261,816 94,770 United Technologies Corp. (Call) July-12/84.00 478,498 888,140 United Technologies Corp. (Call) July-12/78.00 653,188 260,165 Xerox Corp. (Call) July-12/6.00 2,005,995 3,781,934 Total purchased options outstanding (cost $55,910,247) INVESTMENT COMPANIES (0.4%)* Shares Value iShares Dow Jones US Home Construction Index Fund 297,100 $3,880,126 SPDR S&P Homebuilders ETF S 591,800 11,037,070 Total investment companies (cost $14,204,765) U.S. TREASURY OBLIGATIONS (0.2%)* Principal amount Value U.S. Treasury Notes 1 3/8s May 15, 2012 i $60,000 $60,391 1s March 31, 2012 i 5,384,000 5,410,295 1/2s November 15, 2013 i 3,885,000 3,909,398 Total U.S. treasury obligations (cost $9,380,084) CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value Unisys Corp. Ser. A, 6.25% cv. pfd. 127,113 $8,135,232 Total convertible preferred stocks (cost $10,575,838) 23 SHORT-TERM INVESTMENTS (12.7%)* Principal amount/shares Value U.S. Treasury bills with effective yields ranging from 0.104% to 0.107%, December 13, 2012 ## $3,167,000 $3,164,292 U.S. Treasury bills with effective yields ranging from 0.090% to 0.093%, November 15, 2012 ## 1,653,000 1,651,712 U.S. Treasury bills with an effective yield of 0.104%, October 18, 2012 ## 412,000 411,725 U.S. Treasury bills with effective yields ranging from 0.082% to 0.111%, July 26, 2012 ## 7,079,000 7,076,232 U.S. Treasury bills zero %, May 3, 2012 i 2,156,000 2,155,784 Putnam Cash Collateral Pool, LLC 0.17% d 360,422,442 360,422,442 Putnam Money Market Liquidity Fund 0.08% e 129,393,235 129,393,235 SSgA Prime Money Market Fund 0.13% P 1,510,000 1,510,000 Total short-term investments (cost $505,784,269) TOTAL INVESTMENTS Total investments (cost $4,474,323,113) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ASC 820 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures CVR Contingent Value Rights ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2011 through January 31, 2012 (the reporting period). * Percentages indicated are based on net assets of $3,989,849,682. † Non-income-producing security. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. W Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). 24 At the close of the reporting period, the fund maintained liquid assets totaling $12,028,540 to cover certain derivatives contracts. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 1/31/12 (aggregate face value $203,517,016) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation Barclays Bank PLC Danish Krone Sell 2/15/12 $10,624,471 $10,517,887 $(106,584) Credit Suisse AG Euro Sell 2/15/12 103,553,185 103,204,784 (348,401) Japanese Yen Sell 2/15/12 8,743,204 8,685,758 (57,446) UBS AG British Pound Sell 2/15/12 64,025,001 63,326,525 (698,476) Canadian Dollar Sell 2/15/12 17,926,500 17,782,062 (144,438) Total WRITTEN OPTIONS OUTSTANDING at 1/31/12 (premiums received $18,859,055) (Unaudited) Contract Expiration date/ amount strike price Value Amazon.com, Inc. (Call) 108,278 May-12/$250.00 $228,142 Amazon.com, Inc. (Call) 116,269 Feb-12/220.00 302,373 Apple, Inc. (Call) 164,596 July-12/515.00 1,978,309 Apple, Inc. (Call) 319,533 Feb-12/450.00 3,466,844 Best Buy Co., Inc. (Call) 1,647,333 Mar-12/30.00 45,845 Best Buy Co., Inc. (Call) 1,766,704 Mar-12/32.50 10,865 Best Buy Co., Inc. (Call) 5,983,749 Mar-12/30.00 166,528 Financial Select Sector SPDR Fund (Put) 3,578,104 Mar-12/12.00 310,007 First Solar, Inc. (Call) 379,148 Mar-12/85.00 6,605 First Solar, Inc. (Call) 882,629 Mar-12/100.00 5,074 First Solar, Inc. (Call) 600,438 Mar-12/95.00 4,826 Hess Corp. (Call) 190,490 May-12/72.00 48,137 Hess Corp. (Call) 281,821 Apr-12/72.00 35,791 iShares FTSE China 25 Index Fund (Call) 10,628,596 Feb-12/42.00 793,531 JPMorgan Chase & Co. (Call) 717,716 June-12/45.00 182,716 Oracle Corp. (Call) 2,715,216 Mar-12/36.00 7,711 Powershares QQQ (Put) 3,069,804 Mar-12/56.00 767,451 Powershares QQQ (Put) 8,081,336 Feb-12/56.00 783,566 Skyworks Solutions Inc. (Call) 1,028,632 Jan-13/35.00 772,225 SPDR S&P rust (Call) 4,032,154 Feb-12/137.00 536,768 SPDR S&P rust (Call) 9,618,552 Feb-12/137.00 339,564 SPDR S&P rust (Call) 3,665,557 Feb-12/136.00 258,147 SPDR S&P rust (Put) 4,729,867 Mar-12/111.00 1,403,777 SPDR S&P rust (Put) 3,292,043 Feb-12/126.00 1,646,022 SPDR S&P rust (Put) 1,261,816 Feb-12/121.00 51,270 United Technologies, Inc. (Call) 478,498 July-12/90.00 289,013 Total 25 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. baskets 396,972 $— 7/27/12 (12 month USD- A basket $(9,838,228) LIBOR-BBA) (MLTROFC) of common stocks Barclays Bank PLC baskets 433,251 — 1/25/13 (3 month USD- A basket (1,072,289) LIBOR-BBA) (BCSU115) of common stocks baskets 487,792 — 1/25/13 (3 month USD- A basket 1,114,849 LIBOR-BBA) (BCSU116) of common stocks Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $479,039,564 $41,690,207 $— Consumer staples 73,291,079 — — Energy 369,973,175 10,342,609 — Financials 400,066,694 — — Health care 317,731,583 669,702 — Industrials 459,034,551 — — Information technology 1,201,121,619 — — Materials 190,522,846 49,939,043 — Telecommunication services 26,395,138 — — Utilities 8,046,636 — — Total common stocks — Convertible preferred stocks — 8,135,232 — Investment companies 14,917,196 — — Purchased options outstanding — 42,829,012 — U.S. Treasury obligations — 9,380,084 — Warrants 117,051,685 — — Short-term investments 130,903,235 374,882,187 — Totals by level $— 26 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,355,345) $— Written options — (14,441,107) — Total return swap contracts — (9,795,668) — Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 27 Statement of assets and liabilities 1/31/12 (Unaudited) ASSETS Investment in securities, at value, including $341,730,205 of securities on loan (Note 1): Unaffiliated issuers (identified cost $3,984,507,436) $3,836,147,400 Affiliated issuers (identified cost $489,815,677) (Notes 1 and 6) 489,815,677 Cash 34,992,628 Foreign currency (cost $42) (Note 1) 46 Dividends, interest and other receivables 2,365,878 Receivable for shares of the fund sold 3,286,920 Receivable for investments sold 131,214,630 Unrealized appreciation on swap contracts (Note 1) 1,114,849 Total assets LIABILITIES Payable for investments purchased 92,918,942 Payable for shares of the fund repurchased 11,067,251 Payable for compensation of Manager (Note 2) 1,452,545 Payable for investor servicing fees (Note 2) 825,014 Payable for custodian fees (Note 2) 71,646 Payable for Trustee compensation and expenses (Note 2) 1,148,391 Payable for administrative services (Note 2) 7,339 Payable for distribution fees (Note 2) 971,803 Unrealized depreciation on forward currency contracts (Note 1) 1,355,345 Written options outstanding, at value (premiums received $18,859,055) (Notes 1 and 3) 14,441,107 Unrealized depreciation on swap contracts (Note 1) 10,910,517 Collateral on securities loaned, at value (Note 1) 360,422,442 Collateral on certain derivative contracts, at value (Note 1) 13,045,868 Other accrued expenses 450,136 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $4,718,667,271 Undistributed net investment income (Note 1) 13,297,700 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (587,038,285) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (155,077,004) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 28 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($3,228,432,728 divided by 148,709,285 shares) $21.71 Offering price per class A share (100/94.25 of $21.71)* $23.03 Net asset value and offering price per class B share ($128,374,123 divided by 7,014,534 shares)** $18.30 Net asset value and offering price per class C share ($204,590,993 divided by 10,194,999 shares)** $20.07 Net asset value and redemption price per class M share ($26,475,729 divided by 1,325,142 shares) $19.98 Offering price per class M share (100/96.50 of $19.98)* $20.70 Net asset value, offering price and redemption price per class R share ($22,008,662 divided by 1,033,054 shares) $21.30 Net asset value, offering price and redemption price per class Y share ($379,967,447 divided by 16,766,082 shares) $22.66 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 29 Statement of operations Six months ended 1/31/12 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $722,075) $25,286,722 Interest (including interest income of $19,956 from investments in affiliated issuers) (Note 6) 27,242 Securities lending (Note 1) 2,157,007 Total investment income EXPENSES Compensation of Manager (Note 2) 8,490,193 Investor servicing fees (Note 2) 6,793,134 Custodian fees (Note 2) 38,527 Trustee compensation and expenses (Note 2) 161,374 Administrative services (Note 2) 55,211 Distribution fees — Class A (Note 2) 3,895,002 Distribution fees — Class B (Note 2) 638,727 Distribution fees — Class C (Note 2) 1,018,135 Distribution fees — Class M (Note 2) 95,095 Distribution fees — Class R (Note 2) 51,813 Other 723,140 Total expenses Expense reduction (Note 2) (372,361) Net expenses Net investment income Net realized loss on investments (including realized gain of $4,593,562 on affiliated issuers) (Notes 1, 3 and 7) (310,791,332) Net realized loss on swap contracts (Note 1) (24,948,883) Net realized gain on foreign currency transactions (Note 1) 12,463,849 Net realized gain on written options (Notes 1 and 3) 52,474,122 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 4,986,871 Net unrealized depreciation of investments, swap contracts and written options during the period (11,200,444) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 30 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/12* Year ended 7/31/11 Operations: Net investment income $5,882,981 $375,703 Net realized gain (loss) on investments and foreign currency transactions (270,802,244) 605,680,079 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (6,213,573) (142,587,267) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A — (13,010,996) Class B — — Class C — — Class M — — Class R — (24,298) Class Y — (2,169,495) Increase in capital from settlement payments (Note 8) 28,813 2,414,693 Redemption fees (Note 1) — 523 Increase (decrease) from capital share transactions (Note 4) (458,240,792) 539,692,262 Total increase (decrease) in net assets NET ASSETS Beginning of period 4,719,194,497 3,728,823,293 End of period (including undistributed net investment income of $13,297,700 and $7,414,719, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c net assets (%) (%) Class A January 31, 2012** .03 (1.12) — e,j * .55* .17* 72* July 31, 2011 .01 2.74 (.08) — e .01 g 1.17 .05 176 July 31, 2010 — e 3.46 (.19) — e — e,f 1.26 (.03) 177 July 31, 2009 .08 (.16) h — — — e — e,i (.47) h 1.26 d .61 d 187 July 31, 2008 (.01) (1.60) — — — e — 1.20 d (.08) d 68 July 31, 2007 (.06) 2.40 — — — e — 1.14 d (.33) d 65 Class B January 31, 2012** (.03) (.96) — e,j * .92* (.20)* 72* July 31, 2011 (.14) 2.33 — — — e .01 g 1.92 (.70) 176 July 31, 2010 (.13) 2.94 (.07) — e — e,f 2.01 (.77) 177 July 31, 2009 (.02) (.15) h — — — e — e,i (1.17) h 2.01 d (.13) d 187 July 31, 2008 (.13) (1.38) — — — e — 1.95 d (.84) d 68 July 31, 2007 (.17) 2.08 — — — e — 1.89 d (1.08) d 65 Class C January 31, 2012** (.04) (1.04) — e,j * .92* (.20)* 72* July 31, 2011 (.15) 2.55 — — — e .01 g 1.92 (.71) 176 July 31, 2010 (.15) 3.24 (.11) — e — e,f 2.01 (.79) 177 July 31, 2009 (.02) (.17) h — — — e — e,i (1.19) h 2.01 d (.14) d 187 July 31, 2008 (.14) (1.51) — — — e — 1.95 d (.82) d 68 July 31, 2007 (.19) 2.29 — — — e — 1.89 d (1.08) d 65 Class M January 31, 2012** (.01) (1.04) — e,j * .80* (.08)* 72* July 31, 2011 (.10) 2.53 — — — e .01 g 1.67 (.45) 176 July 31, 2010 (.10) 3.21 (.12) — e — e,f 1.76 (.53) 177 July 31, 2009 .01 (.15) h — — — e — e,i (.89) h 1.76 d .11 d 187 July 31, 2008 (.10) (1.50) — — — e — 1.70 d (.58) d 68 July 31, 2007 (.14) 2.26 — — — e — 1.64 d (.83) d 65 Class R January 31, 2012** .01 (1.11) — e,j * .67* .04* 72* July 31, 2011 (.05) 2.71 (.07) — e .01 g 1.42 (.20) 176 July 31, 2010 (.06) 3.41 (.16) — e — e,f 1.51 (.29) 177 July 31, 2009 .05 (.16) h — — — e — e,i (.66) h 1.51 d .35 d 187 July 31, 2008 (.05) (1.60) — — — e — 1.45 d (.30) d 68 July 31, 2007 (.10) 2.38 — — — e — 1.39 d (.58) d 65 Class Y January 31, 2012** .06 (1.17) — e,j * .42* .30* 72* July 31, 2011 .07 2.86 (.14) — e .01 g .92 .29 176 July 31, 2010 .04 3.62 (.23) — e — e,f 1.01 .21 177 July 31, 2009 .14 (.18) h — — — e — e,i (.23) h 1.01 d .96 d 187 July 31, 2008 .03 (1.66) — — — e — .95 d .18 d 68 July 31, 2007 (.02) 2.49 — — — e — .89 d (.08) d 65 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 32 33 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets July 31, 2009 0.03% July 31, 2008 <0.01 July 31, 2007 <0.01 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (SEC) and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). h Reflects a non-recurring litigation payment from Enron Corporation which amounted to the following amounts per share outstanding as of December 29, 2008: Per share Class A $0.11 Class B 0.10 Class C 0.11 Class M 0.10 Class R 0.11 Class Y 0.12 This payment resulted in an increase to total returns of 0.71% for the year ended July 31, 2009. i Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. j Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Canadian Imperial Holdings, Inc./CIBC World Markets Corp. which amounted to less than $0.01 per share outstanding on November 29, 2011. The accompanying notes are an integral part of these financial statements. 34 Notes to financial statements 1/31/12 (Unaudited) Note 1: Significant accounting policies Within the following Notes to financial statements, references to “State Street” represents State Street Bank and Trust Company, references to “the SEC” represents the Securities and Exchange Commission, and references to “Putnam Management” represents Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Putnam Voyager Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing in common stocks of U.S. companies, with a focus on growth stocks. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from August 1, 2011 through January 31, 2012. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events 35 that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying 36 instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 91,400,000 on purchased options contracts for the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $105,400,000 on total return swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $4,917,982 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities 37 as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $405,847 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $3,018,821. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $347,286,166. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $360,422,442. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal remains subject to examination by the Internal Revenue Service. At July 31, 2011, the fund had a short-term capital loss carryover of $299,180,448 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on July 31, 2017. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. 38 The aggregate identified cost on a tax basis is $4,488,976,285, resulting in gross unrealized appreciation and depreciation of $287,402,344 and $450,415,552, respectively, or net unrealized depreciation of $163,013,208. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. In addition, beginning with January 2011, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended or, if shorter, the period from January 1, 2010 to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Russell 1000 Growth Index, each measured over the performance period. The maximum annualized performance adjustment rates are +/– 0.12%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.29% of the fund’s average net assets before a decrease of $2,532,542 (0.07% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. 39 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $4,193 under the expense offset arrangements and by $368,168 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $2,803, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $136,811 and $1,045 from the sale of classA and classM shares, respectively, and received $60,126 and $10,899 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $1,236 and no monies on classA and classM redemptions, respectively. 40 Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $2,752,489,464 and $3,315,529,699, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option contract amounts premiums received Written options outstanding at the beginning of the reporting period 45,813,203 $26,856,824 Options opened 394,660,780 139,086,194 Options exercised — — Options expired (256,224,962) (82,150,211) Options closed (114,910,142) (64,933,752) Written options outstanding at the end of the reporting period 69,338,879 $18,859,055 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 1/31/12 Year ended 7/31/11 ClassA Shares Amount Shares Amount Shares sold 6,346,152 $126,098,412 35,779,506 $845,170,348 Shares issued in connection with reinvestment of distributions — — 512,046 11,910,291 6,346,152 126,098,412 36,291,552 857,080,639 Shares repurchased (19,609,459) (390,017,048) (28,955,588) (670,384,681) Net increase (decrease) Six months ended 1/31/12 Year ended 7/31/11 ClassB Shares Amount Shares Amount Shares sold 318,129 $5,345,543 1,482,586 $29,558,275 Shares issued in connection with reinvestment of distributions — 318,129 5,345,543 1,482,586 29,558,275 Shares repurchased (1,451,980) (24,617,490) (4,016,253) (78,710,519) Net decrease Six months ended 1/31/12 Year ended 7/31/11 ClassC Shares Amount Shares Amount Shares sold 833,126 $15,315,790 8,371,205 $185,321,835 Shares issued in connection with reinvestment of distributions — 833,126 15,315,790 8,371,205 185,321,835 Shares repurchased (2,348,207) (43,035,921) (1,315,125) (28,458,694) Net increase (decrease) 41 Six months ended 1/31/12 Year ended 7/31/11 ClassM Shares Amount Shares Amount Shares sold 51,237 $935,663 165,235 $3,543,656 Shares issued in connection with reinvestment of distributions — 51,237 935,663 165,235 3,543,656 Shares repurchased (134,265) (2,436,426) (309,594) (6,648,027) Net decrease Six months ended 1/31/12 Year ended 7/31/11 ClassR Shares Amount Shares Amount Shares sold 291,499 $5,629,806 903,662 $21,130,597 Shares issued in connection with reinvestment of distributions — — 773 17,695 291,499 5,629,806 904,435 21,148,292 Shares repurchased (256,242) (5,111,447) (188,045) (4,322,936) Net increase Six months ended 1/31/12 Year ended 7/31/11 ClassY Shares Amount Shares Amount Shares sold 4,359,231 $91,943,260 22,177,452 $548,159,838 Shares issued in connection with reinvestment of distributions — — 64,437 1,560,026 4,359,231 91,943,260 22,241,889 549,719,864 Shares repurchased (11,565,717) (238,290,934) (13,226,309) (318,155,442) Net increase (decrease) Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $— Payables $1,355,345 Equity contracts Investments, Receivables 160,995,546 Payables 25,351,624 Total 42 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Warrants† contracts Swaps Total Foreign exchange contracts $— $— $12,642,740 $— $12,642,740 Equity contracts (72,841,932) 5,329,481 — (24,948,883) $(92,461,334) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Warrants† contracts Swaps Total Foreign exchange contracts $— $— $4,992,342 $— $4,992,342 Equity contracts 5,447,797 (31,297,021) — (6,372,814) $(32,222,038) Total †For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $19,956 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,195,757,337 and $1,120,756,603, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Purchase Sales Dividend Market Affiliates cost proceeds income value Unisys Corp. $7,267,057 $29,173,422 $— $— Totals $— $— Market values are shown for those securities affiliated at the close of the reporting period. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $2,358,440 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $56,253 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 43 Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 10: New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011–04 and its impact, if any, on the fund’s financial statements. 44 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Paul L. Joskow Mark C. Trenchard Putnam Investment Elizabeth T. Kennan Vice President and Management, LLC Kenneth R. Leibler BSA Compliance Officer One Post Office Square Robert E. Patterson Boston, MA 02109 George Putnam, III Robert T. Burns Robert L. Reynolds Vice President and Investment Sub-Manager W. Thomas Stephens Chief Legal Officer Putnam Investments Limited 57–59 St James’s Street Officers James P. Pappas London, England SW1A 1LD Robert L. Reynolds Vice President President Marketing Services Judith Cohen Putnam Retail Management Jonathan S. Horwitz Vice President, Clerk and One Post Office Square Executive Vice President, Assistant Treasurer Boston, MA 02109 Principal Executive Officer, Treasurer and Michael Higgins Custodian Compliance Liaison Vice President, Senior Associate State Street Bank Treasurer and Assistant Clerk and Trust Company Steven D. Krichmar Vice President and Nancy E. Florek Legal Counsel Principal Financial Officer Vice President, Assistant Clerk, Ropes & Gray LLP Assistant Treasurer and Janet C. Smith Proxy Manager Trustees Vice President, Assistant Jameson A. Baxter, Chair Treasurer and Principal Susan G. Malloy Ravi Akhoury Accounting Officer Vice President and Barbara M. Baumann Assistant Treasurer Charles B. Curtis Robert R. Leveille Robert J. Darretta Vice President and John A. Hill Chief Compliance Officer This report is for the information of shareholders of Putnam Voyager Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Voyager Fund By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: March 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: March 30, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: March 30, 2012
